Haymond, President,
dissenting in part:
I concur in the decision of the majority in this case to the extent that it holds that the tax levied against the plaintiff, an electric light and power company, under Section 2(d), Article 13, Chapter 11, Code, 1931, as amended, is determined solely by the amount of income received by it from sales and demand charges, and that its income from an activity merely incidental to its public service business is not included within its income from sales and demand charges and is not subject to any tax levied by any section of Article 13 of Chapter 11, Code, *981931, as amended. I can not, however, agree to the holding of the majority, as expressed in point 3 of the syllabus, that delayed payment charges collected by an electric light and power company are part of and included within its income from sales and demand charges; and on that point I register my dissent.
In holding, erroneously I think, that the income derived from delayed payment charges is included in income of an electric light and power company received from its sales and demand charges, the majority disregards and violates firmly established and widely recognized rules of statutory construction and the equally well settled rule that a statute which is clear and free from ambiguity is not open to judicial interpretation.
The plaintiff insists, the defendant admits, and the majority holds, that the provisions of Section 2(d),- Article 13, Chapter 11, Code, 1931, as amended, are clear and unambiguous; yet, in the face of its pronouncement to that effect, the majority, in disregard of the rule, proceeds to interpret that section of the statute and, in so doing, erroneously construes the plain words “sales and demand charges”, each of which has a well defined and commonly accepted meaning and significance, to include and embrace delayed payment charges which, in any proper sense, are neither sales nor demand charges but are, in fact, separate, distinct and totally different items.
When a statute is clear and unambiguous and the legislative intent is plain, the statute should not be interpreted by the courts. State v. Epperly, 135 W. Va. 877, 65 S. E. 2d 488; Douglass v. Koontz, 137 W. Va. 345, 71 S. E. 2d 319; Hereford v. Meek, 132 W. Va. 373, 52 S. E. 2d 740; State ex rel. Department of Unemployment Compensation v. Continental Casualty Company, 130 W. Va. 147, 42 S. E. 2d 820; State ex rel. McLaughlin v. Morris, 128 W. Va. 456, 37 S. E. 2d 85; State v. Patachas, 96 W. Va. 203, 122 S. E. 545; 50 Am. Jur., Statutes, Section 225. If the legislative intent is plain, the courts should give the unambiguous language of a statute full force and effect, and should not attempt to read into the provision a meaning which is not intended. Hereford v. *99Meek, 132 W. Va. 373, 52 S. E. 2d 740; Barnhart v. State Compensation Commissioner, 128 W. Va. 29, 35 S. E. 2d 686; State v. Conley, 118 W. Va. 508, 190 S. E. 908. The intent of the Legislature, when it plainly appears, must govern. Pettry v. State Compensation Commissioner, 111 W. Va. 409, 163 S. E. 16; State v. Crawford, 83 W. Va. 556, 98 S. E. 615. “A statute is open to construction only where the language used requires interpretation because of ambiguity which renders it susceptible of two or more constructions or of such doubtful or obscure meaning that reasonable minds might be uncertain or disagree as to its meaning.” Hereford v. Meek, 132 W. Va. 373, 52 S. E. 2d 740.
In 50 Am. Jur., Statutes, Section 225, the text contains this pertinent language: “Where the language of a statute is plain and unambiguous and conveys a clear and definite meaning, there is no occasion for resorting to the rules of statutory interpretation, and the court has no right to look for or impose another meaning. In the case of such unambiguity, it is the established policy of the courts to regard the statute as meaning what it says, and to avoid giving it any other construction than that which its words demand. The plain and obvious meaning of the language used is not only the safest guide to follow in construing it, but it has been presumed conclusively that the clear and explicit terms of' a statute express the legislative intention, so that such plain and obvious provisions must control. A plain and unambiguous statute must be applied, and not interpreted, since such a statute speaks for itself, and any attempt to make it clearer is a vain labor and tends only to obscurity.” The words of a statute should be given their ordinary and familiar significance and import and they should be accorded their general and proper use and their usual and common acceptation. Hereford v. Meek, 132 W. Va. 373, 52 S. E. 2d 740; State ex rel. Department of Unemployment Compensation v. Continental Casualty Company, 130 W. Va. 147, 42 S. E. 2d 820; Miners in General Group v. Hix, 123 W. Va. 637, 17 S. E. 2d 810; Nor*100folk and Western Railway Company v. Mingo County Court, 123 W. Va. 461, 15 S. E. 2d 574; Board of Education v. Hudson, 112 W. Va. 365, 164 S. E. 296; Moran v. Leccony Smokeless Coal Company, 122 W. Va. 405, 10 S. E. 2d 578, 137 A. L. R. 1007; State ex rel. Herald v. Surber, 83 W. Va. 785, 99 S. E. 187; Waldron v. Taylor, 52 W. Va. 284, 45 S. E. 336; Daniel v. Simms, 49 W. Va. 554, 39 S. E. 690; Slack v. Jacob, 8 W. Va. 612.
The pertinent provision of the statute here involved, Section 2(d), Article 13, Chapter 11, Code, 1931, as amended, is in these words: “Upon any person engaging or continuing within this State in any public service or utility business, * * * there is likewise hereby levied and shall be collected taxes on account of the business engaged in equal to the gross income of the business multiplied by the respective rates as follows: Street and interurban and electric railways, one per cent; water companies, four per cent, except as to income from municipally owned water plants; electric light and power companies, four per cent on sales and demand charges for domestic purposes and commercial lighting and three per cent on sales and demand charges for all other purposes, except as to income from municipally owned plants producing or purchasing electricity and distributing same; * * (Emphasis supplied). By the quoted language of this provision of the statute the Legislature expressly fixed “sales and demand charges” of electric light and power companies, instead of their gross income, as the base or the measure of the tax levied and imposed by the statute, and, by using those plain and explicit terms, the Legislature clearly intended that they should be given the meaning which they plainly express.
It is significant that the quoted provision does not contain the words “delayed payment charges” or any other like or equivalent terms; and it must be presumed that any mention of charges of that character was purposely omitted. If the Legislature had intended to include in the tax base delayed payment charges of the use of which *101by electric light and power companies it is presumed to have had full knowledge, it could, and undoubtedly would, have included such charges in the tax base by incorporating in the statute an appropriate provision to that effect. Instead the Legislature, in enacting the statute, expressly limited the base for the tax imposed on electric light and power companies to the income received by them from sales and demand charges and, by so doing, it excluded all other factors and sources of income from the designated tax base.
As the Legislature, in fixing the basis of the tax imposed upon electric light and power companies, mentioned only sales and demand charges as the constituents of the tax base, the maxim “expressio unius est exclusio alterius,” which means that the express mention of one thing implies the exclusion of any other thing, applies. This maxim is of ancient origin and extends to all written instruments, including contracts, deeds, statutes and constitutions which require judicial interpretation. Douglass v. Koontz, 137 W. Va. 345, 71 S. E. 2d 319; Harbert v. The County Court of Harrison County, 129 W. Va. 54, 39 S. E. 2d 177; State ex rel. Downey v. Sims, 125 W. Va. 627, 26 S. E. 2d 161; Taylor v. Taylor, 66 W. Va. 238, 66 S. E. 690; Tate v. Ogg, 170 Va. 95, 195 S. E. 496. Affirmative specifications in a statute exclude implication. Beverlin v. Beverlin, 29 W. Va. 732, 3 S. E. 36. If, therefore, the foregoing provision of the statute is subject to judicial interpretation which, as already pointed out, it is not because clear and free from ambiguity, delayed payment charges and their equivalents are necessarily excluded from the base upon which the tax against electric light and power companies is imposed.
The words “sales”, “demand charges”, and “delayed payment charges” are clear and unambiguous and each of them has a definite and commonly understood and accepted meaning among persons who engage in the business conducted by electric light and power companies. None of those words or expressions contains or is syn*102onymous with either of the others. The word “sale” ordinarily means a contract by which the absolute or general ownership of property is transferred from one person to another person for a price or a sum of money. Webster’s New International Dictionary, Second Edition, Unabridged, G & C Merriam Company, 1940, page 2203; Black’s Law Dictionary, Fourth Edition, page 1503. In Fickeisen v. Wheeling Electrical Company, 67 W. Va. 335, 67 S. E. 788, 2.1 L. R. A., N. S., 893, concerning the sale of electric current by Wheeling Electrical Company to Bridgeport Electrical Company which current, in a broken service wire, caused the death of plaintiff's intestate, this Court said: “* * * the contract was that the Wheeling company was to deliver electricity to the Bridgeport company at the Ohio end of the bridge on the wires of the Bridgeport company. That was the point of delivery. Thus there was a sale of electricity by the Wheeling company to the Bridgeport company. Wherein does the sale of this electricity differ from a sale of other commodities or things? It is personal property capable of sale. Terrace Co. v. San Antonio Co., 82 Pac. Rep. 562. When, under the law of sales, the Wheeling company delivered electricity into the wires of the Bridgeport company at the bridge end the title and possession of the Wheeling company ceased and the Bridgeport company took title and possession then and there.”
When an electric- light and power company delivers electric current to its consumer at the designated point of delivery, at the rate prescribed by the tariff to which the company is subject, the sale of the electricity is completed. It is not affected or defeated by the failure of the consumer to pay the purchase price promptly or at all. The delayed payment charge, a penalty or an additional charge, imposed and collectible only if the consumer does not pay the independently fixed rate on or before a designated date, is not a part or a factor of the completed sale and does not enter into it. The sale is concluded before the delayed payment charge accrues or becomes effective and whether it becomes effective at all *103is dependent upon the failure of the consumer to pay promptly the rate fixed by the tariff. The purpose of the delayed payment charge, if and when it becomes operative, is not to increase the rate at which the electricity has previously been sold but is to enforce the payment of the tariff rate and to defray the expense of collecting that rate. It is not designed or intended to increase or change the prescribed rate in any respect whatsoever. The relation between the demand charge, which is a readiness to serve charge, and the delayed payment charge, is the same as that between the charge at the tariff rate for the sale of electricity and the delayed payment charge which is separate and distinct from, and not a part of, either “sales” or “demand charges” and can not properly be interpreted to be covered by, embraced in, or a part of, “sales and demand charges”.
The delayed service charge is merely incidental to the business conducted by an electric light and power company. It is as much so in fact as the other incidental activities mentioned and discussed in the majority opinion which correctly holds that such incidental activities are not subject to the tax imposed by Section 2(d) or by any other section of Article 13, Chapter 11, Code, 1931, as amended. For that reason that holding of the majority should, in my opinion, apply to delayed payment charges received by the plaintiff and exonerate and relieve such charges from any tax imposed by any section of Article 13 of the statute. The decision of the majority, that the activities which the defendant contended were taxable under Sections 2(c), 2(h) and 2(i) of the statute are merely incidental to the business of the plaintiff under the allegations of its petition, which on demurrer are taken as true, and, as such, are not subject to any tax imposed by Article 13, is authority for and sustains my view that delayed payment charges, as an incidental activity of the business of the plaintiff, are likewise exempt from any tax imposed by that article of the statute.
*104In interpreting the applicable provision of Section 2 (d) of the statute and in construing the words “sales and demand charges” to include delayed payment charges which, as already pointed out, are separate and distinct from sales and demand charges and are entirely omitted from the statute, the majority adds to the statute words which the Legislature, in enacting it, did not incorporate in it. When a statute is clear and free from ambiguity, as here, the incorporation of additional words, terms, or provisions is not for the courts but for the Legislature. If the statute, which the majority in point 1 of the syllabus says is to be applied as written and not construed where the intention is made clear by the language used, is to be changed or rewritten to include delayed payment charges, that function should be performed by the Legislature and not by the courts. Chesapeake and Ohio Railway Company v. Bullington’s Admr., 135 Va. 307, 116 S. E. 237; Lewis v. Commonwealth 184 Va. 69, 34 S. E. 2d 389; Anderson v. Commonwealth, 182 Va. 560, 29 S. E. 2d 838. Courts may interpret the law but may not enact it. They are not permitted to rewrite statutes or to incorporate new words in a plain statutory enactment. They should interpret the law as it is written. 17 M. J., Statutes, Section 33. When the intention of the Legislature can be discovered from the statute, it is not permissible to add to, or to subtract from, the words used in the statute. Chesapeake and Ohio Railway Company v. Hewin, 152 Va. 649, 148 S. E. 794; Posey v. Commonwealth, 123 Va. 551, 96 S. E. 771; 17 M. J., Statutes, Section 42.
The interpretation placed upon the applicable provision of Section 2(d) also violates a well established rule which governs the construction of statutes relating to taxation which are ambiguous or of doubtful meaning and, for that reason, are subject to judicial interpretation. That rule is that statutes which impose taxes must be construed strictly and most strongly against the taxing authority and in favor of the taxpayer and that all doubts as to their meaning must be resolved in favor *105of the taxpayer. Hukle v. City of Huntington, 134 W. Va. 249, 58 S. E. 2d 780; Darnall v. The Board of Park Commissioners, 124 W. Va. 787, 22 S. E. 2d 542; Vinson v. County Court of Wayne County, 94 W. Va. 591, 119 S. E. 808; Fry v. City of Ronceverte, 93 W. Va. 388, 117 S. E. 140; Fairmont Wall Plaster Company v. Nuzum, 85 W. Va. 667, 102 S. E. 494; City of Fairmont v. Bishop, 68 W. Va. 308, 69 S. E. 802; State ex rel. Dillon v. County Court of Braxton County, 60 W. Va. 339, 55 S. E. 382; Harvey Coal and Coke Company v. Dillon, 59 W. Va. 605, 53 S. E. 928, 6 L. R. A. (N. S.) 628; Bott v. Commonwealth, 187 Va. 745, 48 S. E. 2d 235; Williams v. City of Richmond, 177 Va. 477, 14 S. E. 2d 287, 134 A. L. R. 833; Commonwealth v. Virginia Electric and Power Company, 159 Va. 655, 167 S. E. 440; Commonwealth v. P. Lorillard Company, 136 Va. 258, 118 S. E. 323; Brown v. Commonwealth, 98 Va. 366, 36 S. E. 485; Fox’s Admrs. v. Commonwealth, 16 Gratt. 1; 51 Am. Jur., Taxation, Section 316. Application of this firmly settled rule of statutory construction does not justify or sustain the construction adopted by the majority but, on the contrary, denies and condemns it.
For the reasons indicated, I would hold that delayed payment charges received by the plaintiff are not included within its sales and demand charges and are not subject to the tax imposed by Section 2(d), Article 13, Chapter 11, Code, 1931, as amended. In consequence, I would affirm the action of the Circuit Court of Kanawha County in overruling the demurrer of the defendant to the petition of the plaintiff.